DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on December 2, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the metered molten metal" in the 4th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 1 recites the limitation "the front-rear direction" in the 16th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.

Claim 5 recites the limitation "the seated valve body" bridging the 3rd and 4th lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 8 recites the limitation "the seated valve body" bridging the 6th and 7th lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 10 recites the limitation "the seated valve body" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 10 recites the limitation "the pressure" in the 4th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 11 recites the limitation "the center" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa (US 2020/0108439), which was cited in the Information Disclosure Statement dated May 25, 2021.
Regarding claims 1, 3, and 4, Fujikawa discloses a backflow prevention device of a light metal injection device that connects a melting unit and an injection unit to a mold through a communication path of molten metal to be supplied to the injection unit and subsequently into the mold (paragraphs [0028]-[0043], [0047]-[0050], and [0056]; and Figures 1 and 2), in which the backflow prevention device (5) comprises the following structural features (also refer to annotated Figure 1 of Fujikawa below):
a melting unit (2) that melts an unmelted light metal material (billet (22)) into a molten metal, and an injection unit (3) that injects a metered molten metal into a mold (8) by a communication path (40);
a valve having a valve body made of a corrosion-resistant and heat-resistant material, and a valve seat (41) made of a heat-resistant material and to which the valve body becomes seated to close the communication path (40) and is operable to retract to open the communication path (paragraphs [0041] and [0047]-[0050]);

a valve body drive control device (7) that connects to the valve body drive device.


    PNG
    media_image1.png
    469
    624
    media_image1.png
    Greyscale

Although Fujikawa discloses a position detector that is included with the injection unit (3) and is connected to the valve body drive control device (7) to detect a position of the plunger (32) in the injection unit (paragraph [0056]; and Figure 1), Fujikawa fails to teach a position sensor to detect that the drive body has reached a predetermined advance limit position.  However, it would have been obvious to one of ordinary skill in the art to include a similar position sensor to the valve in order to detect that the valve has reached the valve seat with high precision to prevent a contacting portion of the In re Leshin, 125 USPQ 416.
Regarding claim 2, the valve seat (41) is formed around an opening of a melting unit side end portion of the communication path (40), and the valve body moves forward and backward in the melting unit (2).
Regarding claims 5 and 9, the valve body drive control device (7) is capable of controlling the valve body drive device so that the valve body is retracted by a predetermined retraction distance when the communication path (40) is opened by separating the valve seat (41) and the valve body, as well as seating the valve body on the valve seat (41) by pressing at a predetermined pressure to come into surface-contact with each other.
Regarding claims 6-8, the valve body drive control device (7) would be capable of calculating, based on the distance between the drive body and a position of the drive body when the valve body is seated on the valve seat (41), an indication of a wear-and-tear amount of the valve body to open and close the communication path (40).

Regarding claim 11, although not explicitly disclosed by Fujikawa, it would have been obvious to one of ordinary skill in the art to include a plurality of the valve body drive devices and a connection member that connects the multiple valve body drive bodies, since duplicating similar parts is within the design choice of one of ordinary skill in the art.  Moreover, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 12, the light metal can be aluminum (see paragraph [0031]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2005/0056978 is also cited in PTO-892.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735January 20, 2022